                  E x hibit1
 Exhibit G to Declaration of Haralambos Tsiattalou
            – Redacted Bank Statements




Case 1:20-cv-00954-WO-JLW Document 42-1 Filed 02/08/21 Page 1 of 11
CaseCase
    1:20-cv-00954-WO-JLW
         1:21-mc-00006 Document
                          Document
                                4-7 42-1
                                     Filed Filed
                                           02/05/21
                                                 02/08/21
                                                      PagePage
                                                          1 of 10
                                                                2 of 11
CaseCase
    1:20-cv-00954-WO-JLW
         1:21-mc-00006 Document
                          Document
                                4-7 42-1
                                     Filed Filed
                                           02/05/21
                                                 02/08/21
                                                      PagePage
                                                          2 of 10
                                                                3 of 11
CaseCase
    1:20-cv-00954-WO-JLW
         1:21-mc-00006 Document
                          Document
                                4-7 42-1
                                     Filed Filed
                                           02/05/21
                                                 02/08/21
                                                      PagePage
                                                          3 of 10
                                                                4 of 11
CaseCase
    1:20-cv-00954-WO-JLW
         1:21-mc-00006 Document
                          Document
                                4-7 42-1
                                     Filed Filed
                                           02/05/21
                                                 02/08/21
                                                      PagePage
                                                          4 of 10
                                                                5 of 11
CaseCase
    1:20-cv-00954-WO-JLW
         1:21-mc-00006 Document
                          Document
                                4-7 42-1
                                     Filed Filed
                                           02/05/21
                                                 02/08/21
                                                      PagePage
                                                          5 of 10
                                                                6 of 11
CaseCase
    1:20-cv-00954-WO-JLW
         1:21-mc-00006 Document
                          Document
                                4-7 42-1
                                     Filed Filed
                                           02/05/21
                                                 02/08/21
                                                      PagePage
                                                          6 of 10
                                                                7 of 11
CaseCase
    1:20-cv-00954-WO-JLW
         1:21-mc-00006 Document
                          Document
                                4-7 42-1
                                     Filed Filed
                                           02/05/21
                                                 02/08/21
                                                      PagePage
                                                          7 of 10
                                                                8 of 11
CaseCase
    1:20-cv-00954-WO-JLW
         1:21-mc-00006 Document
                          Document
                                4-7 42-1
                                     Filed Filed
                                           02/05/21
                                                 02/08/21
                                                      PagePage
                                                          8 of 10
                                                                9 of 11
Case Case
     1:20-cv-00954-WO-JLW
           1:21-mc-00006 Document
                           Document
                                  4-742-1
                                      FiledFiled
                                            02/05/21
                                                 02/08/21
                                                       PagePage
                                                            9 of 10 of 11
CaseCase
    1:20-cv-00954-WO-JLW
         1:21-mc-00006 Document
                          Document
                                4-7 42-1
                                     Filed Filed
                                           02/05/21
                                                 02/08/21
                                                      PagePage
                                                          10 of 11
                                                                10 of 11
